Citation Nr: 1811132	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-25 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-4138, Statement in Support of Claim, received September 2011.  The medical evidence of record includes diagnoses for psychiatric disabilities other than PTSD.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2007 rating decision denied the Veteran's claim for entitlement to service connection for PTSD; new and material evidence was not received within one year of notice of the determination and no appeal was taken from that determination.   

2.  Evidence received since the October 2007 rating decision as to the claim for entitlement to service connection for PTSD is new and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 2007 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

2.  New and material evidence having been received; the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is provided in 38 U.S.C. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously considered by VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In this case, the Veteran submitted an original claim for entitlement to service connection for PTSD in May 2007.  In the October 2007 rating decision, the RO denied the Veteran's claim, explaining that the Veteran's service treatment records are negative for treatment or diagnosis of PTSD, the RO could not verify the Veteran's stressors, and the Veteran did not have a current diagnosis of PTSD.  The Veteran did not file a Notice of Disagreement as to the October 2007 rating decision, and new and material evidence was not submitted prior to expiration of the period to appeal.  The October 2007 rating decision is therefore final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017); see also 38 C.F.R. § 3.156 (b) (2017).

Evidence associated with the record since the final October 2007 rating decision includes a November 2010 private treatment record containing a diagnosis of PTSD and major depressive disorder.  The Veteran also submitted an examination from his private physician that states his PTSD is a result of his military service.  These records are new in that they were not previously considered by VA.  They are also material because they relate to previously unestablished facts necessary to substantiate the claim.  Specifically, they show that the Veteran has a current diagnosis of PTSD and that the PTSD may be related to his active military service.  As such, they raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for PTSD, and the claim is therefore reopened.  38 C.F.R. § 3.156 (a).  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened.  


REMAND

The Board finds that the issue remaining on appeal must be remanded for further development before a decision may be made on the merits.  

The Veteran asserts that he has PTSD due to an in-service stressor.  He has described four specific in-service stressful events.  First, he was reassigned to a unit sent to Germany while his battalion was sent to Vietnam and most of his former unit was killed.  Second, he improperly received payments for a deceased soldier; he informed his superiors of the mistake but he was told to forget about it.  Eventually, the mistake was corrected and the Veteran forfeited pay for the remainder of his service and he was treated as a criminal by his superiors for the remainder of his service.  Third, due to the mix-up in pay he was not promoted; instead the Veteran was demoted.  Finally, the Veteran stated that while stationed in Texas a fellow serviceman threw a rattlesnake onto the Veteran.  See, Correspondence received June 2017.  The Veteran's medical treatment records also make general references to experiences he had during his active service.  

The Veteran's private medical treatment records include a November 2010 private psychological examination.  The examiner interviewed and examined the Veteran and diagnosed the Veteran with PTSD that is directly related to his active military service.  As such, the record reflects a current diagnosis of PTSD based on in-service stressors.  

However, service connection may be granted for PTSD only when there is credible supporting evidence that the claimed in-service stressor occurred.  In this case, the RO presented a formal finding of lack of information required to corroborate stressors in connection to the PTSD claim in September 2007 and determined that the information provided by the Veteran was insufficient to send to the U. S. Army and Joint Services Records Research Center (JSRRC).  The RO's formal finding included two stressors described by the Veteran; receiving a deceased soldiers pay and having a rattlesnake thrown at him.  The formal finding did not discuss the Veteran's other reported stressors, i.e. his assertion that he suffers survivors guilt because he was stationed in Germany when most of his former battalion was killed in Vietnam and that he was demoted due to the mix-up in pay.  Therefore, on remand the RO must attempt to verify the Veteran's claimed in-service stressors.    

Additionally, the Veteran has not yet been provided an in-person VA examination relating to his claim.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103 (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

Here, the Veteran has a current diagnosis of PTSD that was based on in-service stressors that are not supported by credible evidence.  However, the Veteran's military personnel records confirm that his pay was withheld and that he was demoted.  Therefore, the evidence of record indicates that the claimed in-service stressors may have occurred.  Accordingly, the Board finds that the low threshold for provision of a VA examination described in McLendon has been met, and that the Veteran must be provided a VA examination to determine whether he has a diagnosis of PTSD that is linked to a confirmed in-service stressor.  

The Board notes that the record also shows diagnoses of major depressive disorder and anxiety that may be related to the Veteran's active service.  On remand, the VA examiner should also address whether the Veteran's acquired psychiatric disabilities other than PTSD are causally or etiologically related to his active service.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide more specific details concerning the unit he was assigned to that was killed in Vietnam and the circumstances surrounding his demotion, to include the names of people who were involved in the incidents, the places where the incidents occurred, and a more specific date or time frame for each incident.

The RO should review any development response from the Veteran regarding the PTSD claim and prepare a complete summary of all claimed stressors based upon review of all pertinent documents and the Veteran's testimony at the June 2017 Board hearing.  The AOJ should make an appropriate request to Joint Services Records Research Center (JSRRC) for verification of any stressors, as appropriate.  Any additional development recommended by JSRRC should be accomplished.  If the stressors cannot be verified, the AOJ should prepare a formal finding stating why verification could not be completed, and listing the steps taken in the attempt to verify the stressors.

2.  After the above development, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed psychiatric disability, to include PTSD, major depressive disorder, and anxiety.  Provide a copy of this remand and the record to the examiner for review.  Any and all tests and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide a diagnosis of any acquired psychiatric disability.  

b)  If there is a verified stressor, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is related to his confirmed in-service stressor.

c)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disability other than PTSD demonstrated since service, even if currently resolved, had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.  

If the examiner determines that a diagnosis of PTSD, major depressive disorder or anxiety is not appropriate, then the examiner must provide a supporting explanation and address the prior diagnosis for PTSD and confirmed diagnosis of major depressive disorder and anxiety.  

The examiner must indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection for an acquired psychiatric disorder may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ANTHONY C. SCIRÉ, JR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


